 16DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership and activity in any labor organizationof our employees, by discriminating in any manner in regard to hire, tenure, orany other term or condition of employment.WE WILL NOT interrogate our employeesin anunlawful manner concerningtheir union and concerted activities, and the union and concerted activities ofother employees; create or attempt to create the impression that our employees'union and concerted activities are kept under surveillance; urge or solicit ouremployees to refrain from and abandon, and attempt to get other employeesto abandon, their union and concerted activities, and to designate a preferenceto abandon these activities by signing a statement to that effect; promise or in-stitutewage and other benefits in order to discourage union organization andother concerted activities of our employees; or in any other manner interferewith, restrain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom engaging in any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment in conformity with Section 8 (a) (3) of the Act.WE WILL offer Paul R. Ashmore immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to any seniority orother rights and privileges, and make him whole for any loss of pay sufferedas a result of the discrimination against him.SECURITY GUARD SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1015Tijeras Street, NW., Albuquerque, New Mexico, Telephone No. 247-0311, if theyhave any question concerning this notice or compliance with its provisions.Butchers'Union Local 120, Amalgamated Meat Cutters & ButcherWorkmenof NorthAmerica, AFL-CIOandUnited Employers,Inc.CaseNo. 20-CB-1174.July 07, 1965DECISION AND ORDEROn January 4, 1965, Trial Examiner Maurice M. Miller issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices154 NLRB No. 1. BUTCHERS' UNION LOCAL 120, ETC.17and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent filed exceptions to the Decision witha supporting brief.The General Counsel filed cross-exceptions witha supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Jenkins, and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and cross-exceptions, the briefs, and the entire recordin this case and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that Respondent, Butchers'Union Local 120, Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a charge filed January 21, 1964, and duly served thereafter,the GeneralCounsel of the NationalLaborRelations Board caused a complaint and notice ofhearing, dated March 13, 1964, to be issued and served upon Butchers'Union Local120, Amalgamated Meat Cutters&Butcher Workmen of North America,AFL-CIO,designated as Respondent Union in this Decision.Therein, Respondent Union wascharged with the commission of unfair labor practices affecting commerce withinthe meaning of Section 8(b)(3) of the National Labor Relations Act,as amended, 61Stat. 136, 73 Stat.519.Subsequently,through an answer duly filed, RespondentUnion conceded certain factual allegations made in the complaint,but denied thecommission of any unfair labor practice.Pursuant to notice,a hearing with respect to the issues was held at San Francisco,California,on June 30,1964, before Trial Examiner Maurice M.Miller.The Gen-eralCounsel, Respondent Union, and complainant were represented by counsel.Each partywas afforded a full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence pertinent to the issues.Certain stipulationswere received when the hearing began;pursuant to one such,General Counsel's mo-tion to amend the complaint was granted without objection.Shortly thereafter,counsel for the General Counsel briefly stated his theory of the case.When thetestimonial presentations were complete,counsel for Respondent Union presented abrief oral statement of position.Both counsel declared their desire to file briefs.These have been received and duly considered.206-446-66-vol. 154-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire testimonial record,'documentary evidence received, and myobservation of the witnesses,I make the following:FINDINGS OF FACT1.JURISDICTIONA. ChipSteak CompanyChip Steak Company, sometimes designated as the Company within this Decision,isa California corporation,with its main office and principal place of business inOakland, California;there it is engaged in processing frozen and chopped meat.During the 12-month period which preceded issuance of the present complaint, theCompany, in the course and conduct of its regular business operations,purchasedgoods and materials valued in excess of $50,000, which were transported directly toitsOakland,California,plant from various out-of-State points and places.B.United Employers, Inc.United Employers,Inc., sometimes designated as United or the complainant withinthisDecision,isa voluntary businessmen's association with some 400 employer-members. It maintains its main office in Oakland,California;there-among otherfunctions-itassists employer-members and represents them in the negotiation andexecution of labor contracts with various collective-bargaining representatives oftheir employees.Throughout the period with which this case is concerned, ChipSteak Company has been one of United's employer-members.During the 12-monthperiod which preceded the issuance of the present complaint,United's employer-members, in the course and conduct of their regular business operations,shippedgoods valued in excess of $50,000 directly to points and places located outside theState of California.C. ConclusionsUpon the record as a whole-with particlular reference to the General Counsel'scomplaint, various concessions within Respondent Union's answer, and stipulationsby counsel-I find that United and the Company each is, and throughout the periodwith which this case is concerned has been, an employer within the meaning of Sec-tion 2(2) of the statute,engaged in commerce,and business operations which affectcommerce,within the meaning of Section 2(6) and(7) of the Act,as amended.With due regard for the jurisdictional standards which the Board presently applies-seeSiemons Mailing Service,122 NLRB 81,and related cases-I find assertion ofthe Board's jurisdiction in this case warranted and necessary to effectuate statutoryobjectives.II.THE RESPONDENT LABOR ORGANIZATIONButchers'Union Local 120, Amalgamated Meat Cutters&Butcher Workmen ofNorth America,AFL-CIO,is,and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act,as amended, whichadmits the Company's employees to membership.Throughout the period with which'Review of the record reveals several errors in transcription.No motions for correc-tion of the record have been filed by counsel,though General Counsel has cited one trans-cript mistake within his brief.Since I deem some few corrections necessary to make therecord more accurate and comprehensible,those listed below will be made upon my ownmotion.Page 82, line 11, reads"prescribe,"should read"subscribe";page 82, line 12, reads"truth," should read"trust";page 86,line 11, reads"as," should read "and", page 90,line 2,reads"variant difference,"should read"variant, different" ;page 120,line 22, reads"cases," should read"basis"; page 121, line 3, reads "construe it way," should read"construe it his way" ,page 127, line 24, reads "now,oh," should read "now owe" ; page140 line 9,reads "agreements,"should read"grievances "On page 121 of the transcript,line 18, the witness is quoted as confirming an agreement"to continue the successive level of benefits"Since Respondent Union's counsel,withinhis brief, has based part of Respondent Union'sargument upon the witness'reporteduse of the word"successive,"this portion of the transcript was checked against the re-porter's notes.Within my presence,the reporter produced and read his notes, whichshowed that the witness had said "to continue the existing level of benefits."The record,in this respect,therefore,reflects a mistranscription;correction is hereby ordered by thedeletion of"successive"and the substitution of "existing"within the phrase in question. BUTCHERS'UNION LOCAL120, ETC.19this case is concerned, S. E. Thornton and John Finnic have functioned as Respond-ent Union's secretary-treasurer and business representative, respectively; with respectto the matters with which this case is concerned, they have acted in RespondentUnion's behalf, functioning as its agents within the meaning of Section 2(13) ofthe Act, as amended.III.UNFAIR LABOR PRACTICESA. Background1.StipulatedmattersGeneral Counsel contends, counsel for all parties stipulate, and I find that allCompany employees at its Oakland, California, plant engaged in production andmeat processing work within Respondent Union's recognized jurisdiction, includingjanitorialmaintenance employees, but excluding machinery maintenance mechanics,all other employees, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act, as amended.Throughout the period with which this case is concerned-specifically, since Sep-tember 14, 1961, and continuing to date-Respondent Union has been recognizedand has functioned as the exclusive representative of the Company's employees withinthe bargaining unit just described, for the purposes of collective bargaining withrespect to their rates of pay, wages, hours of employment, and other terms and con-ditions of work.2.Bargaining historyFor a period of some years, Chip Steak Company was an employer-member ofPacific Coast Meat Jobbers Association, to be designated as the Jobbers Associationwithin this Decision.(This condition prevailed until sometime in September 1961when the Company withdrew from Association membership)By virtue of suchmembership, the Company was-before its withdrawal-privy to successive contractswhich Respondent Union had negotiated with the designated multiemployer group.The last such contract between Respondent Union and the Jobbers Association towhich the Company was privy-through Association membership-was the so-calledJobber, Sausage & Miscellaneous Agreement, sometimes designated as the JobberAgreement within this Decision; this labor contract had an October 1, 1961, terminaldate.Following its withdrawal from Association membership, however, the Com-pany continued to bargain with Respondent Union; this it did as a separate employer,with United as its bargaining representative.For a period of about 11 weeks beginning in June 1962, Company employeesrepresented by Respondent Union were on strike.Their strike was terminated withthe execution of a September 5 strike settlement agreement by the parties.Pursuantto this agreement, Respondent Union and Chip Steak Company became privy to a"new contract" based upon their prior contract-the previously noted 1959-61Jobber Agreement specifically-with certain designated changes.One negotiatedmodification was a provision whereby employer payments for health and welfarewould be increased to the "standard contribution" of 12.2 cents hourly per worker.By its terms, this agreement was to be effective from the date of its acceptance byRespondent Union to and including August 31, 1963, "but open for straight-timewage negotiations only" on January 1 of the designated year.B. CurrentnegotiationsOn or about November 1, 1962, Respondent Union, through a telegram to United,requested that the Company's contract be opened for the purpose of negotiating awage increase.Negotiations began sometime during the following month.Secretary-Treasurer Thornton functioned as Respondent Union's principalnegotia-tor,while Sam Axtell, one of United's staff negotiators, represented the Companyduring the first few bargainingsessions.Beginning in March 1963, Chip SteakCompany was represented by John E. Cantwell, United's executive vice president.The latter attended all negotiationsessionsthereafter; there were, I find, two ses-sions in March, three during August, anda sessionon September 10, 1963. (Dur-ing the period from December 1962 through the designated date, representatives ofRespondent Union and the Company met some 8 or 10 times.)Conciliator GeneBarry of the Federal Mediation and Conciliation Service was present at most ofthe bargainingsessions,particularly the last one designated, in his official capacity. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore July 5, 1963, negotiations between the parties concerned straight-timewages only.On the date noted, however, Thornton notified the Company by tele-gram that, pursuant to the September 5, 1962, agreement, their labor contract shouldbe considered terminated at the end of the contract year; Respondent Union requesteda meeting with Company representatives to negotiate a new contract.Thereafter,negotiations between the parties were broadened to cover several subjects other thanwages.(There is a record suggestion that United's representative, functioning asChip Steak Company's spokesman, initially questioned the timeliness of Respond-ent Union's contract termination notice.The course which negotiations thereaftertook, however, suggests persuasively that any reservation which Company representa-tivesmay have had on that score, with respect to the propriety of general contractnegotiations,were tacitly waived.No question with respect to the timeliness ofRespondent Union's notice was subsequently raised.)Within a letter which Thorn-ton sent United dated August 14, references were made to wage questions and threedifferent substantive proposals; the letter contained no reference to negotiationsregarding health and welfare benefits.During a preliminary August 30 discussion between Cantwell and Thornton, how-ever, looking toward some later, formal negotiation session, United's vice presidentsuggested the possibility that a 3-year contract might be negotiated.Some discus-sion followed with respect to various matters which would have to be consideredshould a 3-year agreement be reached.Thornton, I find, pointed out that the Com-pany's current contribution rate for its workers' health and welfare benefits-whichhad been fixed at 12 2 cents hourly per employee by the strike settlement previouslynoted-might have to be reviewed during the course of any 3-year contract, sincethe cost of providing such benefits might conceivably rise sufficiently, during the con-tract's term, to require a higher contribution rate per worker. (Representatives ofRespondent Union, United, and Chip Steak Company, I find, were fully aware duringthis period that Respondent Union's then current industrywide Jobbers Associationcontract would be subject to renegotiation during October 1964, that questions rela-tive to employer contribution rates for health and welfare benefits would be discussedduring such negotiations; and, further, that the Northern California Butcher Unionsand Employers Health Trust Fund, charged with responsibility for the selection andprocurement of a health and welfare plan pursuant to the provisions of the JobberAgreement previously noted, would be negotiating with various insurance firmsthereafter-sometime prior to March 1965, specifically-for contract coverage cal-culated to provide various health and welfare benefits for workers covered by anynewly negotiated association contract.Thornton's reference to some possible modi-fication of the Company's current health and welfare contribution rate, therefore,was calculated to put United's representative on notice-so he testified-that risingcosts for hospital and medical care might conceivably boost the cost of requiredinsurance coverage, which would probably make higher Company contributionsnecessary.)United's vice president, I find, mentally noted Thornton's comment, butmade no reply. So far as the record shows, however, that comment was not coupledwith any statement or forecast thatbroaderhealth and welfare benefits, for whichTrust Fund negotiators might wish to contract, would be a factor in requiringhigher contribution rates.When the negotiators next met in formal session, September 10, 1963, verbal"agreements" were reached with respect to the three matters which then remained tobe settled.These open questions, I find, had involved wages, contract duration, andhealth and welfare provisions.Through their representatives, Respondent Unionand Chip Steak Company agreed upon a 3-year contract with three successive wageincreases of 7.5 cents per hour across the board, the first effective September 1, 1963,and the others thereafter, on the same date within each of the next 2 years.Verbalcommitments which the various negotiators mutually construed to reflect a con-sensus were also made with respect to health and welfare questionsThornton's recapitulation of the discussion with respect to this latter subject-during the examination which General Counsel conducted under rule 43(b) of theFederal Rules of Civil Procedure-however, was brief.He testified that:we told them that we could possibly go for a longer term contract . .but at this time I told the Negotiating Team for the employers that we wouldhave to take into considerationthe increase in cost of the Health and Welfareas a resultof the negotiations coming up in October in the industry,and inas-much as they participated in this particular Plan and had been participating init for years,itwould be necessary that theycontinueto go on with this, along BUTCHERS'UNION LOCAL120, ETC.21with this.Inasmuch as I had no knowledge at this time of what that planwas going to cost, it would be necessary also that they subscribe to this. [Em-phasis supplied.]Having reached this point in his recital, Thornton capsulized the conclusion of thediscussion and declared that "based upon this consideration" their settlement wasreached.Cantwell's recollection, during direct examination, was more detailed.He con-ceded that, during their formal negotiations, Thornton had said the Company's con-tribution rate for health and welfare benefits would "hold fast" until March 1, 1965,approximately, but that the cost of health and welfare benefits thereafter might riseduring the term of a 3-year contract.United's vice president, together with a Com-pany representative-so the former testified-then caucused separately with the Fed-eral conciliator.According to Cantwell's recollection:I informed Mr. Barry that our position would be on this problem of Healthand Welfare to guarantee the existing level of benefits, andin order to do thatwe would meet any increased costs that might arise March 1, 1965.He then leftthe room ...then he came back and told us...that he thought our proposalwould be okay, provided we made another wage adjustment on the thirdyear. . . . [Emphasis supplied.]When Cantwell and the Company representative expressed some concern whethersuch a concession might stimulate further Union demands, Conciliator Barry broughtThornton to join the discussion.Respondent Union's secretary-treasurer, accord-ing to Cantwell's testimony, raised the health and welfare question:.. . but raised it simply with remarks like, on Health and Welfare, of course,on a three-year term, why hospital bed rates, doctors' fees, and so forth aregoing to spiral upward,and we will have to have protection on that score.I said, "This means no difficulty so far as we were concerned, because we wereprepared to commit on a three-year agreement."Theie was no discussionof any other benefits, there was no discussion at the meeting of tying in theindustry ... Health and Welfare plan as it might subsequently be negotiated inOctober, 1964,there was no discussion of that at all. [Emphasis supplied.]With matters in this posture, Cantwell testified, he, together with the Companyspokesman, exercised their "authority" to reach an agreement then and there.According to United's vice president, the verbal agreement in question was reachedwith only himself, Thornton, a Company spokesman, and Conciliator Barry present;Business Representative Finnic, together with four employee-members of Respond-ent Union's negotiating committee-so Cantwell testified-had been left behind inanother room when Conciliator Barry summoned Thornton to join the Companycaucus.The latter session-so Cantwell testified-broke up quickly, with Thorntonstating that he would call a meeting of Chip Steak Company workers to obtainratification of the consensus reached.Respondent Union's secretary-treasurer, however, testified-when queried withrespect to the circumstances under which the negotiators declared their agreement-that:After the caucus, Mr. Barry, myself, and Bill Cude and Mr. Cantwell cameback to the general meeting of the negotiating group, and at that meeting Mr.Barry opened the meeting by making a few remarks and turned the meeting overto the employer [Mr. Cantwell] who made his formal proposal . . . he out-lined basically the final proposal of the negotiations, the one that we tentativelyagreed to.We had a little more discussion as to the actual intent of the finalnegotiations, and he indicated it would be necessary that he check with Mr.Cheney [Company president] to find out whether or not . . . the companyagreed to the Welfare Plan, and at that time he left the room and then he re-turned shortly thereafter and indicated that they would go along with the finalsettlement.that the company would go along with our final proposal, andwe indicated that we would recommend this to the membership.So far as Thornton's testimony shows, this exchange ended the session; the negotia-tors left, committed to await Respondent Union's word with respect to worker ratifica-tion of their consensus.Confronted with a record, therefore, which contains divergent testimony relativeto the procedure which the negotiators followed while purporting to settle their dif-ferences, I find such testimonial variations devoid of real significance.United's vice 22DECISIONSOF NATIONALLABOR RELATIONS BOARDpresident and Secretary-Treasurer Thornton were both convinced,when their Sep-tember 10 session terminated,that some verbal contract settlement had been reached;whether that agreement had been reached within a small group which includedThornton as Respondent Union's sole spokesman,or within the larger group whichincludedRespondent Union's full negotiating committee,cannot be consideredmaterial.The only significant question presented for determination,now, relates to thenature and content of the consensus reached.Withrespect to this, however, bothThornton and Cantwell,when testifying with respect to their September 10 session,were somewhat vague.Consideration of the record as a whole, nevertheless, doesprovide some basis, more reliable and probative than their respective recollections,for a determination in this respect.Some time after September 10, Thornton-under circumstances to be noted-consulted Conciliator Barry with respect to his(Barry's)contemporaneous notes regarding the settlement.These notes-whichRespondent Union's spokesman and United's vice president both presently concedeto be correct-show that the parties then reached a consensus as follows-In regard to health and welfare,the employer agrees to pay whatever increaseisarrived at in regard to present health and welfare plan in order to maintainthe same level of benefits.This increase will be effective February 1, 1965.With due regard for the complete record, I find that this note,contemporaneouslyrecorded,correctly reflected the consensus regarding health and welfare which thenegotiators reached.On September 13, Thornton telephoned Cantwell to report that the Company'semployees had ratified their agreement;Cantwell was promised a letter to that effect.Thornton's letter, dispatched on September 16, confirmed worker acceptance of theCompany's"final proposal";requestwas made that the Company prepare the"memorandum of that settlement"for Thornton to review and sign.(Upon receiv-ing Thornton's letter relative to ratification,I find, Company representatives put thefirst of the three annual wage increases into effect.Chip Steak workers receivedtheir first 7.5 cents hourly raise for the first pay period subsequent to September 16.)Pursuant to this request,Cantwell prepared a complete contract draft, based uponthe 1959-61 Jobber Agreement,asmodified by (1) the September 5, 1962, strikesettlement,and (2)the September 10, 1963, verbal agreements with respect to con-tract duration,wages, and health and welfare provisions.Eight copies of the draftwere forwarded to Thornton,together with a cover letter dated October 18 request-ing Respondent Union's negotiator,"if you find these in order," to sign and returnseven copies.For reasons not related directly to the problem with which this case is concerned,Thornton did not wish to see Respondent Union's contract with the Company setforth in a single document,newly drafted.His attempts to convey this position toCantwell by telephone,however, were frustrated,I find, by the latter's unavailability.Approximately 2 weeks later, United's vice president-not having heard from Re-spondent Union's negotiator-himself reached the latter by telephone.Thorntonstated the reasons why he did not wish to sign a new instrument which purported toset forth Respondent Unions complete contract with the Company in a single docu-ment; he declared his preference for a mere supplementary document,which wouldcontain the September 10, 1963, agreement and would incorporate the prior JobberAgreement and strike settlement by reference.Cantwell,I find, declared that ifsuch a change was necessary to "get the contract signed" he would do it. (Duringtheir conversation,I find, Thornton raised no objection with respect to Cantwell'sformulation of the proposed contract's health and welfare provision,although he hadthen held the contract draft for approximately 2 weeks.While a witness,Thorntontestified,however, that he had never read through Cantwell's submission-not eventhose portions which purported to reflect their September 10 consensus-since hisdecision not to sign the contract presented as a single document had been reachedpromptly upon his discovery-after a perusal of its first few provisions-that thedocument presented for his signature reflected a complete contractual redraft.)Thereafter,United's vice president drafted a short, one-page contract which pur-ported to detail the September 10 agreement,and incorporated by reference the1959-61 Jobber Agreement as modified by the parties'1962 strike settlementOn November 21, 1963, Cantwell forwarded eight copies of this document toThornton,with a cover letter which requested the latter to sign and return sevencopies.With respect to health and welfare, this contract draft contained a provisionthat:Existing health and welfare benefits as provided in the "Jobber and Miscel-laneous Agreement"to continue unchangedduring the term of the new Agree- BUTCHERS' UNION LOCAL 120, ETC.23ment, provided, however, if the Trustees of the Northern California ButchersUnions and Employers Health Trust Fund determine, during the term of thisAgreement,that an increase in the amount of the Employer's contribution isrequired to maintain the health and welfare benefits presently in effect,theEmployer will pay such increase as may be required. Such increased contribu-tion shall go into effect no earlier than February 15, 1965. [Emphasis supplied.]Following dispatch of his short-form contract draft, Cantwell tried, without success,to reach Thornton by telephone.On December 10, he wrote Respondent Union'snegotiator, stating that he had received no response relative to the draft.Thorntonwas reminded that it was "not only proper but legally necessary" to execute a writtencontract incorporating an agreement, upon request, under Section 8(d) of the Act,as amended.On January 2, 1964, Thornton replied by letter.Cantwell was advised that-with respect to his formulation of their September 10 consensus on health andwelfare matters-some "slight misunderstanding" was present.Thornton declaredthat he had understood Chip Steak Company's commitment as an agreement:To continue withthe Health and Welfare Plan as determined by the TrustsoftheNorthern California Butchers Unions and Employers Health Trust Fundand that the Co. would pay whatever costs that were required to maintainsaidPlan.[Emphasis supplied.]Respondent Union's negotiator pointed out that Cantwell's formulation, within hisNovember 21 submission, would indicate that "there were to be no changes in theWelfare Plan"; Thornton declared that he had explained, during the negotiations,that this (maintenance of the current health and welfare plan without change) was"not only improbable but impossible" because of anticipated changes then underdiscussion by the Fund trustees.Cantwell was advised that if he could modifyhis last submission "to outline these understandings as indicated" Thornton wouldexecute the agreement on behalf of Respondent Union's membership.On January 13, Cantwell wrote Thornton, protesting the latter's belatedly pro-fessed "understanding" that their settlement regarding health and welfare envisagedthe addition of benefits during the projected 3-year term of Respondent Union's newcontract.Respondent Union's secretary-treasurer was advised that:My recollection is otherwise and my notes confirm this; namely, that we hadagreed to underwrite any increased cost ofexistingbenefits only.My recollec-tion and notes are confirmed by others who attended the meeting and withwhom I have checked this.Cantwell declared that further investigation by Thornton would verify his conten-tion that their understanding, with respect to health and welfare matters, had beencorrectly set forth within the November 21 draft submitted in the Company's behalf;Respondent Union's negotiator was urged to execute the draft as promptly as possible.On January 16, confronted with requests from Thornton that certain grievancesbe processed, purportedly in conformity with the requirements of the collective-bargaining agreement between the parties, Cantwell noted that:The first obvious step is to execute the collective bargaining agreement whichyou refer to and which you have not yet executed.Thornton was advised that the parties could then, properly, take up questions aris-ing under their contract.C. Subsequent developmentsThe charge which initiated the present case was filed on January 21.While thematter was being investigated by a Regional Office representative, Thornton tele-phoned Conciliator Barry-on or about January 29-and requested his views relativeto the September 10 agreement regarding health and welfare matters.The con-ciliator read his note concerning this portion of the September 10 session, with fore-knowledge that Thornton's secretary was recording his dictation stenographically.(Her transcription of the brief note in question has been cited previously within thisDecision.)Thornton told Barry, during their telephone conversation, that United'svice president and Respondent Union were in disagreement with respect to theirinterpretationof the September 10 settlement.While a witness, Thornton couldnot recall whether he had, then, revealed concurrence or disagreement with the con-ciliator's formulation regarding the health and welfare settlement: queried as towhether he had fully agreed with Barry's formulation of the consensus which hadbeen reached, when he heard it, Thornton implied such prior concurrence, with astatement that he had "no disagreement with it"evennow. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 30, Thornton and his counsel discussed the present case with a Re-gionalOffice field examiner.During their talk, Respondent Union's negotiatordeclared that he was then willing to sign Cantwell's November 21 memorandumdraft, provided that Conciliator Barry's words were substituted for paragraph 2 ofthe document in questionWhile a witness herein-when asked if he were stillwilling to enter into an agreement on that basis-Thornton replied:I am if we can meet a common understanding as to what it means.You see,actually, if there is no sound agreement as to what the langauge means, thelanguage has no meaning, and I told the Field Examiner that I was not indispute with Gene Barry's language, because this is, in effect, what I had beentalking about all along .but there is no real reason to sign the agreementwith this plan [the Jobber Agreement health and welfare plan] in it unless thereis notice as to what the language actually means, because then, in effect, you areright back where you started.Early in February 1964, the field examiner apprised Cantwell of Conciliator Barry'sformulation regarding the disputed health and welfare settlement.Cantwell wasasked whether Barry's language reflected his (Cantwell's) understanding of the con-sensus reached.United's vice president replied that he thought his own formulationof the consensus was more succinctly stated.According to Cantwell's testimony,however, which I credit:I said to Mr. Immel that it seemed to me that Mr. Barry was stating the samething twice, but that if we could conclude the matter.and get collectivebargaining agreement .. . on the [basis] of this language, I would be preparedto recommend it to the company.On Friday, February 7, the Board's field examiner seems to have advised Thorntonthat Cantwell had declared his willingness to sign a memorandum agreement withinwhich the disputed "Health and Welfare" provision would be couched in the specificlanguage which Conciliator Barry had supplied.Thornton, at least, so advisedUnited's vice president within a February 11 letter.Elsewhere within the letter,however, Respondent Union's secretary-treasurer went on to request a meeting withCantwell and Company representatives:.to see if we cannot iron out our misunderstandings on theintentof thesettlement.It is the understanding of the Union that theintentof the settle-ment was that automatic benefit levels and concomitant contribution increaseswould be assumed by the employer. [Emphasis supplied.]Cantwell was advised that if the negotiators could have a meeting of the minds onthis issue,Respondent Union would concede the fact of consensus and sign thecollective-bargaining contract.Subsequently, Cantwell and Thornton met-possibly several times but once atleast-to discuss the matter.Cantwell's testimony-which I credit in this con-nection-reveals, however, that Chip Steak Company was, in substance, told that itwould have to construe Conciliator Barry's language consistently with RespondentUnion's position before Thornton would agree to make that language part of theircontract.When cross-examined herein, Cantwell-like Respondent Union's secretary-treasurer-reiterated hispresentwillingness to sign a contract with ConciliatorBarry's language used for the disputed health and welfare provisionUnlikeThornton, however, so far as the record shows, Cantwell has never qualified hisreadiness to sign a contract with such language for the disputed provision.By way of summary, finally, United's vice president conceded the correctness of astatement by Respondent Union's counsel that.although the parties may be in agreement as to this exact language, theironly difference is in the interpretation . . . .With matters in this posture, discussions have come to an end and the parties awaitdisposition of the present case.ConclusionsA. IssueThe duty tobargain collectively with an employer-which Section 8(b)(3) ofthe statute imposes upon labor organizations and their representatives-includes thedutyto execute a written contract incorporating any agreementreached, ifrequestedby eitherparty.Section8(d);H. J.Heinz CompanyV.N.L.R.B.,311 U.S. 514, 526.Respondent Union so concedes. BUTCHERS'UNION LOCAL120, ETC.25Confronted with this recognized statutory requirement,however, counsel forRespondent Union argues that-whatever consensus may have been reached duringnegotiations with respect to the content of a collective-bargaining contract betweenChip Steak Company and the Respondent labor organization-no "full and completeagreement"was reached,sufficient to bring statutory requirements into play.Sub-stantially,Respondent Union contends that any putative consensus which the negotia-torsmay have thought they reached should be considered completely vitiated now,because they subsequently discovered their "complete failure" to reach some "meet-ing of the minds" with respect to the proper interpretation of their projected contract'shealth and welfare provision.The General Counsel's representative,however, contends-contrariwise-that theparties did really reach"full and complete agreement"with respect to the terms oftheir collective-bargaining contract during September 10 negotiations;further,Gen-eral Counsel argues that Respondent Union's refusal to sign the first contract draftproffered by the Company'srepresentative cannot be justified, when the recordreveals consensus with respect to the contract's language,despite proof that a sub-sequent discussion between the negotiators revealed their persistent disagreementregarding the proper interpretation to be given the language in question.B.Discussion1.The consensus reachedWith matters in their present posture,there can be no doubt that both partiesherein believed they had reached full and complete agreement with respect to acollective-bargaining contract when they terminated their September 10 session.Respondent Union's secretary-treasurer-clearlymotivated by that belief-pre-sented his summary of the consensus reached to Company workers for their ratifica-tion.Company representatives-clearlymotivated,likewise, by their good-faithreliance upon Thornton's report with respect to such ratification-promptly grantedtheirworkers the first of three successive yearly wage increases,with respect towhich no doubt existed that agreement had been reached.The testimony proffered by Respondent Union's secretary-treasurer and ChipSteak Company's principal negotiator-which was patently colored by their realiza-tion, some time subsequent to September 10, that no consensus existed with respectto themeaningof their verbal commitment on health and welfare matters-providesno reliable,probative,or substantial basis for a precise determination with respect tothe nature and content of the agreement which they thought they had reached.(Within his brief, counsel for the General Counsel has cited many portions of therecord which-so he contends-will support a determination that Thornton,really,must have conceived the consensus reached in terms consistent with Cantwell's sub-sequent October 16 and November 21 formulations.Respondent Union's counsel,however, contends that record testimony regarding the course of negotiations per-suasively calls for the conclusion that Cantwellknowingly committed Chip SteakCompany to bear the cost of whatever health and welfare plan the Fund trusteesmight thereafter negotiate and purchase,during the 3-year term of RespondentUnion's projected contract.These contrary contentions,however, would seem tobe directed toward resolution of the present disagreement regarding themeaningofwhatever consensus was reached;they do not facilitate a determination with respecttowhat the negotiators concernedmutually thoughttheir consensus was.)SinceThornton'schallenge regarding the correctness of Cantwell's subsequent draft for-mulations was first manifested,however, both negotiators have conceded-beforeand during the hearing in this matter-their readiness to acknowledge the Federalconciliator's contemporaneously recorded note as the definitive memorandum withrespect to this portion of their consensus.Based upon these concessions determina-tion has been possible, within this Decision, that Respondent Union's secretary-treasurer and United'svice president did really reach a consensus with respect tohealth and welfare mattersThat consensus,I find, was memorialized and definedby the language set forth within the Federal conciliator's notes.2.The meaning of the consensusa.The question posedSubsequent correspondence and discussion,however, soon revealed a disagreement,between the negotiators,with respect to the precise scope of the Company's con- 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractual health and welfare commitment.Counsel for Respondent Union,withinhis brief,has defined this disagreement,with respect to themeaningof the relevantconsensus,most succinctly:Does it mean that the existing Plan was to continue,or does it mean that onlythe existing level of benefits was to continue?That is, the"same level of bene-fits" can mean those benefits, and only those,which presently exist under thecontract;or the phrase can refer to that same level of benefits,whatever itmight be, that the "present Health and Welfare Plan" may negotiateIn theformer,one is subscribing to a level of benefitsin se;in the latter, to the Planitself.It is the General Counsel's contention that the parties, as evinced bythe draft contract,agreed on the maintenance of the presently existing level ofbenefits only,the employer agreeing to pay any additional costs necessary tothat end.Itwas the Union's understanding,however, that the employer hadagreed to subscribe to the Health and Welfare Plan with all of its accoutrements,known and unknown.Should the presence of such a subsequently discovered disagreement,with respect tothe proper interpretation of their conceded consensus,be considered sufficient tojustifyRespondent Union's refusal to sign a document clearly couched in termsconsistentwith the Company'sview?The Board's determination of this narrowquestion,really, would seem to be dispositive of the present case.b.Applicable principlesPreliminarily,some review of basic principles would seem to be necessary.WhenCantwell and Thornton concluded their September 10 discussions,their consensus-since it was verbal,and since they had not then"adopted" the conciliator'swrittenformulation-was not "integrated"within the conventional meaning of that term incontract law.Restatement,Contracts§228 (1932).Without integration,verbalmanifestationsof intent,forming an agreement,willbe given the mean-ing whichthe party making the manifestationsshould reasonably expect that theother party would ascribe to them.(There are certain exceptions to this rule:When one party has manifested his intention ambiguously,andneither partyknowsor has reason to know that theother partymay give a different meaning to themanifestation,it is given the meaning in favor ofeach partythat he intended itshould bear;the same rule of interpretation is considered applicable wherebothpartiesknow or have reason to know that ambiguity is present.When one partymanifests his intention ambiguously,knowing or having reason to know that themanifestationmayreasonably bear more than one meaning,and the other partybelieves it to bearoneof those meanings,having no reason to know that it may bearanother, that meaning is given to it.Ibid.,§233.)These rules merely define thestandard by which verbal"manifestations of intention"should be interpreted; theydo not, themselves,control determination with respect to thelegal effectof suchmanifestations.Consistently therewith,threshold questionswith respect to themeaning ofrelevant manifestationsproffered by Thornton and Cantwell,respectively,will haveto be resolved.Conventional contract law, however,does provide certain decisional principles,pursuant to which determinations may be made as to whenmistakesdue to misun-derstandings with respect to the meaning of words or other acts willmake a presump-tive agreement void;that is, when the ordinary rules which govern the formation ofcontracts will be rendered inapplicable by mistake.What circumstances,first, reveal the presence of mistake caused by some misun-derstanding with respect to the meaning ofparticular manifestationsgiven to con-firm the formation of an agreement?See Restatement,Contracts§501 (1932),in this connection:Misunderstanding exists where the words or other acts of the parties indicateassent, but one or both of the parties in fact intend something different fromwhat the words or acts express.For reasons to be noted within this Decision,determination seems warranted thatthere was a genuine"misunderstanding"between Cantwell and Respondent Union'ssecretary-treasurer,with respect to the meaning of their purported September 10consensus.When such misunderstandings are due tothe fault of one party,and the otherparty understands the transaction according to thenaturalmeaning of the wordsor other acts,both parties are bound by that natural meaning.When, however, mis- BUTCHERS'UNIONLOCAL 120,ETC.27understandings may be traced to ambiguity for whichneither partyis to blame, orfor whichboth partiesare equally to blame, and the parties differ in their under-standing,their seeming agreement will create no contract.The decisional rules or principles clearly reflect some qualification of the generalcontract law doctrine that manifestations of mutual assent,given by the parties to aninformal contract,are essential to its formation,regardless of the possible absenceof mental assent.Williston on Contracts, §22 (3d ed. 1937);Restatement,Contracts§§ 20, 71(1932).Within Restatement,these qualifications of the general contractlaw doctrine have been the subject of comment,as follows:The mental assent of the parties is not requisite for the formation of a con-tract . . . If the manifestations of the partieshave more than one reasonablemeaning,itmust be determined which of the possible meanings is to be taken.If either party has reason to know that the other will give the manifestationsonlyone of these meaningsand in fact the manifestations are so understood,the party conscious of the ambiguity is bound in accordance with that under-standing.On the other hand, if a party has no reason to suppose that thereisambiguity,he may assume that his words or other acts bear the meaningthat he intended,that being one of their legitimate meanings,and he will notbe bound by a different meaning attached to them by the other party. [Em-phasis supplied.]With these principles for guidance-distilled from the general body of contractlaw-disposition of the question presented herein may be facilitated.Basically,some determination would seem to be required as to whetherresponsibilityfor what-ever misunderstandings Thornton or Cantwell may have had-with respect to thenature and scope of their consensual commitment on health and welfare matters-can reasonably be laid upon the former,the latter,or neither.To that question,therefore,consideration must now be directed.c.DiscusssionReference has been made to Respondent Union's contention that Chip Steak Com-pany was committed to underwrite whatever changes the Fund trustees mightnegotiate,in futuro,for the general health and welfare plan set up pursuant to theirprior contract.Substantially,this contention derives from counsel's definition ofthe designated"plan" concept as one which covers the total"arrangement"betweenthe contract parties,whereby a trust is created, and trustees are empowered to dealwith insurance carriers,for the purpose of purchasing the best possible benefit cov-erage for"plan" beneficiaries.Since the particular level of benefits or benefit sched-ule which the carriers may contract to provide pursuant to such a plan-so counsel'sargument runs-would necessarily derive fromcoverage contracts negotiated by theHealth Fund trustees within their discretion,Chip Steak Company's negotiatorscould not, reasonably,have considered their firm's consensual agreement with Re-spondent Union's spokesmen limited merely to reciprocal commitments that somegiven "level of benefits"would be maintained by those trustees.This contention,however, fails to persuade.(During the hearing, I did suggest my readiness to concur with the views of Re-spondent Union's counsel regarding the broad scope of the contractual"plan" con-cept.Subsequent study of the record, however,has convinced me that counsel'sdefinition of that concept covers too much ground.Within the Jobber Agreement'srelevant provision-which presently binds Respondent Union herein-there is adistinction drawn between(1) the unnamed"Trust" which the contract parties hadalready formed pursuant to the terms of their previously negotiated Trust agreement,and (2)the health and welfare plan selected and purchased from certain designatedinsurance carriers by trustees of the designated trust.The brochure which outlinesthe plan in question shows that the board of trustees of Northern California ButcherUnions and Employers Health Trust Fund has "arranged"for a program of life,accidental death and dismemberment,hospital,surgical, and medical care benefits.This program-designated as the Fund'shealth and welfare plan within thebrochure-rests upon certain stated eligibility requirements,provides various specifiedbenefits for workers covered,describes the procedure by means of which such bene-fitsmay be procured,and, finally, defines the right of worker beneficiaries to con-tinued coverage,under certain designated circumstances,should their employment,within the worker group covered, be terminated.Determination would seem war-ranted, therefore,that this particular"plan" concept-though it clearly compassesmore than a mere benefit schedule-does not include the trust"arrangement" 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDproper; rather,the contractually designated health and welfare plan can be charac-terized best as a product which the Trust Fund provides,pursuant to a decision forwhich the Fund's board of trustees is responsible.I so find )Within their total context,true, relevant negotiations between the RespondentUnion and Company spokesmen reflect no consensus calculated to define or limit,directly, the discretion of Health Fund trustees with respect to their purchase ofbenefit coverage for Chip Steak workers;nothing in the record,however, can be saidto warrant a conclusion,contrariwise,that the negotiators mutually conceived theirverbal commitments as commitments whereby Chip Steak Company consciouslyagreed to underwrite whatever coverage the Fund trustees,within their discretion,might later purchase.Thornton and Cantwell,so far as the record shows, merelyconceived their negotiations as discussions directed,narrowly, toward some con-sensus regarding Chip Steak Company'sprospective"contribution rate"for healthand welfare purposes.This was, realistically,theonlymatter-related to healthand welfare coverage for the Company'sworkers-upon which their negotiationscould properly focus.And, with respect thereto, determination clearly seems war-ranted that United's vice president-during caucus discussions first with ConciliatorBarry, and subsequently with Respondent Union'sprincipal negotiator-merely de-clared the Company's readiness"to pay whatever increase is arrived at.in ordertomaintain the same [current]level of benefits";so far as can be determined, what-ever references Cantwell may have made to the Health Trust Fund's "present healthand welfare plan" were merely calculated to define the frame of reference withinwhich the Company's statement of position was proffered.They were not calculatedto convey Company readiness to underwrite the complete"plan" regardless of possi-ble future changes in benefit levels. I so find.(Respondent Union's secretary-treasurer,when questioned with regard to the context within which Cantwell's verbalcommitments were made,first testified,positively,that "there was no discussionwhatsoever"regarding"any possible added benefits which might be put in [effect]in 1965," during their September 10 session.Shortly thereafter,however, he de-clared that there had been"considerable discussion"during that session regardingthe",possibilityor probability" thatRespondentUnionwould subsequentlyseek certain new health and welfare benefits; substantially, Thornton's testimonysuggested that Cantwell was told about the"possibilityor probability" thatRespondent Union would seek higher health and welfare"contribution rates"during forthcoming October 1964 industrywide negotiations,notmerelyto coverprospectively higher costs for present benefit programs,butlikewiseto facilitatepossible supplementation of the Health Trust Fund sufficiently to permit the Fundtrustees to purchase new types of benefit coverage.Questioned further in thisregard, Thornton conceded that whatever discussion had taken place with respectto the latter possibility,during the September 10 session,had been purely a specula-tive "off-the-record" discussion without "consequence" relative to the negotiations.Finally,Respondent Union's secretary-treasurer professed a failure of recollectionas to whether he had mentioned to Company representatives,during their Septem-ber 10 session,that there was some "probability"of change in the plan's currentbenefit schedule.Thereafter,Arnold John, a Company employee and member ofRespondent Union's negotiating committee,testified that he had heard no specificreferences to new health and welfare benefits during any plenary discussions.Withmatters in this posture,the present record, certainly, will not sustain a determinationthat United's vice president committed the Company to some prospectively higher"contribution rate" within a clearly defined context of talk regarding the possiblesupplementation of current health and welfare benefits.)Specifically:Withoutproof that negotiations were conducted withboth partiesknowingly looking towardthe possibility of some benefit schedule expansion,determination cannot be consid-ered warranted that Company spokesmen conceived of their commitments as a com-mitment that the firm would guarantee continuation of the contractually bottomedhealth and welfare plan regardless of possible future mutations.Nothing in the present record will support a determination that Thornton's con-trary view,with respect to the scope of Chip Steak Company's commitment,merelyreflects somepost factocontrivance calculated to excuse Respondent Union's rejec-tion of their previously reached consensus.Stated otherwise,with matters in theirpresent posture,Respondent Union's January 2 refusal to sign Cantwell's previouslyproffered contract draft cannot,reasonably,be found indicative of that organiza-tion's bad-faith determination to deny a consensus, because subsequent reflectionhad suggested that it may not have been sufficiently provident. (Within his brief,General Counsel has, indeed,suggested that Thornton's failure to protest Cantwell'sOctober 18 draft formulation,with particular reference to their contract's health and BUTCHERS'UNION LOCAL120, ETC.29welfare provision-coupled with the 6-week delay which preceded his written protestregarding the revised submission by United's vice president-would justify a con-clusion that his reluctance to sign both drafts derived from second thoughts aboutthe wisdom of Respondent Union's previous consensual commitment. Such a con-clusion, however, would have to rest upon mere inference and suspicion )Therecan be no doubt, however, that Respondent Union's principal negotiator-whateverhis views may have been with regard to the necessity or desirability of some broadCompany commitment to support a possible future modification of benefit schedulesunder the firm's present health and welfare plan-never really made it clear,duringtheir final negotiations,that his willingness to confirm the achievement of a con-sensus rested upon a supposition that Chip Steak Company was consciously socommitted.Cantwell's testimony, which I credit in this connection, reveals, contrariwise, thatChip Steak Company's position with respect to the limited scope of its commitmentwas clearly delineated; both Conciliator Barry and Respondent Union's secretary-treasurer were told, substantially, that the firm would be bound merely to pay what-ever higher "contribution rate" would be required to maintain a health and welfareplan for Company workers with the "same [benefit] level" currently provided.Thornton, so far as the record shows, made no effort to protest-then and there-that such a limited commitment would not be satisfactory.Thereby, RespondentUnion's secretary-treasurer-having failed to make it clear that his "manifestationof assent" with respect to the consensus reached was predicated upon his belief thatChip Steak Company wasbroadlycommitted-bound his principal to consensualhealth and welfare undertakings consistent with Cantwell's morelimitedconcept.By way of summary-consistently with well-settled principles of contract law-theRespondent labor organization's situation, regarding its contractual commit-ment, may be stated as follows: Since the group's principal negotiator had full"reason to know" that Company representatives would give their reciprocal "mani-festations" that particular "reasonable meaning" whereby the firm's commitmentwas most narrowly defined-and since Chip Steak Company's spokesmen did, infact, consider their "manifestations of assent" reflective of their willingness to under-take nothing more thana limitedhealth and welfare commitment- Respondentlabor organization must be considered bound in accordance with whatever "under-standing" Chip Steak Company's negotiators had, regarding the nature and scopeof their September 10 health and welfare consensus.That "understanding" wascorrectly set forth, I find, within Cantwell's November 21 contract draft.d.ConclusionWith matters in this posture, determination seems warranted that RespondentUnion's principal negotiator-when he refused to sign Cantwell's November 21 con-tract draft, submitted in Chip Steak Company's behalf-refused to bargain collec-tively within the meaning of the statute.I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent Union's course of conduct set forth in section III, above, since itoccurred in connection with the business operations of Chip Steak Company de-scribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States; absent correction, such conductwould tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYSince I have found that Respondent Union did engage in and continues to engagein unfair labor practices, I will recommend that the designated labor organizationand its representatives cease and desist therefrom, and take certain affirmative action,including the posting of appropriate notices, designed to effectuate the policies of theAct, as amended.Specifically,my determination has been that Respondent Union improperly re-fused to sign the document proffered November 21 in the Company's behalf, reflec-tive of the consensus which its negotiators had reached with Chip Steak Company'sspokesmen, during their September 10, 1963, session.Accordingly,my recom-mendation will be that Respondent Union sign, upon request, copies of the draftcontract which Chip Steak Company's representative had submitted on Novem-ber 21, 1963, for review and signature by Respondent Union's secretary-treasurer. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD(General Counsel argues that Respondent Union should be ordered,upon request, tosign the Company's October 16 draft submission, which purported to represent,within the compass of a single document, the complete collective-bargaining agree-ment between the parties.The contention is made that-should the Company bedenied the convenience of having its collective-bargaining contract set forth withina single, complete, up-to-date instrument-something less than an effective remedywould be provided.This contention, however, fails to persuade.General Counsel,herein,made no effort to litigate the validity of the reasons which RespondentUnion's secretary-treasurer gave to bolster his preference for a contract set forth inthree separate documents; no reliable, probative, or substantial evidence can befound which would warrant a conclusion, now that his reasons were specious.SinceThornton's request that Chip Steak Company provide a draft limited to the substanceof the consensus most recently reached-with prior commitments incorporated byreference-was a request which met with Company concurrence, before the presentcharges were filed, no convincing reason can be found for a determination thatRespondent Union should be considered bound to sign the Company's October 16submission.)While the charge which began the present case was being investigated,negotiators for the Company and Respondent Union did declare theirpresentreadi-ness to sign a contract within which the Federal conciliator's language reflective oftheir consensus, with respect to health and welfare matters, would be employed.Since Respondent Union's secretary-treasurer, however, clearly maintains, now, thatsuch contract language would-within his view-merit a construction consistent withhis previous claims relative to the scope of the Company's health and welfare com-mitment, reformation of the Company's November 21 submission, through sub-stitution of the conciliator's health and welfare phraseology for that of United's vicepresident, would merely be likely to generate future controversy.For this reason,no recommendation has been made-despite my previous determination that theconciliator's note in question correctly reflects the substantive consensus which thenegotiators reached-that the contract presented for Respondent Union's signatureshould be redrafted to reflect their ;putativepost factoconsensus with respect to thepropriety of such contract language.In light of these findings of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Chip Steak Company and United Employers, Inc., are both employers withinthe meaning of Section 2(2) of the Act, and are engaged in commerce and businessactivitieswhich affect commerce within the meaning of Section 2(6) and (7) ofthe Act, as amended.2.Butchers' Union Local 120, Amalgamated Meat Cutters & Butcher Workmenof North America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act, as amended, which admits employees of Chip Steak Company tomembership.S.E.Thornton and John Finnie, Respondent Union's secretary-treasurer and business representative, respectively, were, throughout the period withwhich this case is concerned, agents of the designated organization, within the mean-ing of Section 8(b) and Section 2(13) of the Act, as amended.3.All employees of Chip Steak Company at its Oakland, California, plant engagedin production and meat processing work within Respondent Union's recognizedjurisdiction, including janitorialmaintenance employees, but excluding machinerymaintenance mechanics, all other employees, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act, as amended.4. Since September 14, 1961, approximately, and at all times material thereafter,Respondent Union has been recognized and has functioned as the exclusive repre-sentative of the Company's employees within the unit herein found appropriate forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act,as amended.5.By failing and refusing to execute the written contract submitted for signatureby its representative on November 21, 1963, because of a contention that the docu-ment submitted did not correctly reflect the agreement previously reached on Sep-tember 10, 1963, Respondent Union has engaged in and continues to engage inunfair labor practices affecting commerce within the meaning of Section 8(b)(3)and Section 2(6) and (7) of the Act, as amended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law and the entire record in thecase, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, BUTCHERS'UNION LOCAL120, ETC.31I hereby recommend that the Respondent Union,Butchers'Union Local 120, Amal-gamatedMeat Cutters&ButcherWorkmen of North America,AFL-CIO, itsofficers, agents,and representatives,shall:1.Cease and desist from refusing to bargain collectively in good faith with ChipSteak Company,on behalf of workers within the unit herein found appropriate forthe purposes of collective bargaining,by refusing to sign the contract draft submittedfor signature by its representative on November 21, 1963, or from engaging in anylike or related conduct in derogation of its statutory duty to bargain.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act, as amended:(a)Upon request,bargain collectively with Chip Steak Company as the exclusiverepresentative of that Company's employees,within the unit herein found appropriatefor the purposes of collective bargaining,and embody any understanding reached in asigned agreement.(b) If requested by Chip Steak Company,or its designated representative,executethe draft contract submitted on November 21, 1963, for signature by its representative.(c)Post at its business offices and meeting halls,copies of the attached noticemarked "Appendix." 2Copies of the notice,to be furnished by the Regional Di-rector for Region 20,shall, after being duly signed by an official representative ofRespondent Union, be posted immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall be taken byRespondent Union to insure that said notices are not altered,defaced, or covered byany other material.(d) Furnish to the Regional Director for Region 20 signed copies of the attachednotice for posting, the Company willing, at its office or plant, in places where noticesto employees are customarily posted.The notice shall be maintained at such placesfor a period of 60 consecutive days thereafter.Copies of said notice,to be furnishedby the Regional Director for Region 20, shall, after being duly signed by RespondentUnion's official representative as provided above, be forthwith returned to the Re-gional Director for such posting.(e)File with the Regional Director for Region 20, as the Board's agent, within20 days of the date of service of this Decision,a written statement setting forth themanner and form in which it has complied with this Recommended Order.32Should the Board adopt this Recommended Order,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenotice.Further, should the Board's Order be enforcedby adecree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Appeals,Enforcingan Order" shall be substituted for the words"a Decision and Order".3Should the Board adopt this Recommended Order,this provision shall be modified toread- "Notify said Regional Director,inwriting,within 10 days from the date of thisOrder, what steps Respondent Union has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEES OF CHIP STEAK COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,you are hereby notified that:WE WILL NOT refuse to bargain collectively in good faith with Chip SteakCompany as the exclusive representative of their employees,within the unitdescribed below, by refusing to sign the written collective-bargaining contractsubmitted to our representatives for signature on November 21, 1963; WE WILLNOT, further,engage in any like or related conduct,in derogation of our statu-tory duty to bargain,provided we remain the statutory representative of theemployees within the appropriate unit, within the meaning of Section 9 of theAct, as amended.WE WILL, if requested by Chip Steak Company or that Company'sdesignatedcollective-bargaining representative, execute the draft contract submitted forsignature by our representative on November 21, 1963.The unit found appropriate for the purposes of collective bargaining is- AllChip Steak Company employees at its Oakland,California,plant engaged inproduction and meatprocessingwork within our recognized jurisdiction, in- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding janitorial maintenanceemployees, but excluding machinerymaintenancemechanics,all other employees, guards, and supervisors as defined in the Act,as amended.BUTCHERS' UNION LOCAL 120, AMALGAMATED MEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material.Members ofthe signatory labor organization and employees may communicate with the Board'sRegional Office, 450 Golden Gate Avenue, San Francisco, California, TelephoneNo. 556-6721, if they have any question concerning this notice or compliance withits provisions.Food Giant Supermarkets;Mayfair Markets, d/b/a El RanchoMarkets; Safeway Stores,Inc.andRetail Clerks InternationalAssociation Local727, AFL-CIO.Case No. 28-CA-975. July 27,1965SUPPLEMENTAL DECISION AND ORDEROn January 24, 1964, the Board issued a Decision and Order in thiscase I finding that the Respondents had engaged in and were engagingin certain unfair labor practices in violation of Section 8(a) (1) and(3) of the Act.The Board noted in its Decision that this case wasindistinguishable fromJohn Brown et al., d/b/a Brown Food Store,137 NLRB 73,2 enforcement denied 319 F. 2d 7 (C.A. 10), then pend-ing before the Supreme Court of the United States. Thereafter theRespondents filed a request for review in the Court of Appeals for theNinth Circuit and the Board filed a cross-petition for enforcement.On March 29, 1965, the Supreme Court rendered its decision inN.L.R.B. v. John Brown, et al., d/b/a Brown Food Store,380 U.S.278, affirming denial of enforcement of the Board's Order. Sub-sequently the court of appeals, on the Board's motion, extended thetime for all further proceedings in this case to June 29, 1965, to enablethe Board to consider the case further in the light of theBrowndecision.Thereafter, on June 28, 1965, the Board issued and caused to beserved upon the parties a notice to show cause in which the Boardstated that, having reconsidered the entire record in this proceeding inlight of the decision of the Supreme Court inBrown, supra,ithadconcluded that the instant case is controlled in all respects by theBrowndecision; and that, therefore, the Board proposed to issue aSupplemental Decision and Order dismissing the complaint in its en-tirety, unless the parties showed cause in writing, on or before July 8,1965, why the complaint should not be so dismissed.1145 NLRB 1221.2Members Rodgersand Fanningdissenting.154 NLRB No. 8.